Case 1:20-cv-03590-JEB Document 59-2 Filed 04/07/21 Page 1 of 2




                Exhibit A
        Case 1:20-cv-03590-JEB Document 59-2 Filed 04/07/21 Page 2 of 2

                                     UN ITED STATES OF AM ERICA
                              FEDERAL TRADE COMMISSION
                                       W ASH IN GTO N , D .C. 20580




                                         August 22, 2012

Thomas O. Barnett, Esq.
Covington & Burling LLP
1201 Pennsylvania Avenue, NW
Washington, DC 20004-2401


       Re: Proposed Acquisition of Instagram, Inc. by Facebook, Inc. File No. 121-0121


Dear Mr. Barnett:

       The Commission has been conducting an investigation to determine whether the
proposed acquisition of Instagram, Inc. by Facebook, Inc. may violate Section 7 of the Clayton
Act or Section 5 of the Federal Trade Commission Act.

        Upon further review of this matter, it now appears that no further action is warranted by
the Commission at this time. Accordingly, the investigation has been closed. This action is not
to be construed as a determination that a violation may not have occurred, just as the pendency
of an investigation should not be construed as a determination that a violation has occurred. The
Commission reserves the right to take such further action as the public interest may require.

       By direction of the Commission.



                                                          April J. Tabor
                                                          Acting Secretary
